IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                        IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE                               )
                                                )
         V.                                     )        ID# 0608007491
                                                )
ELWOOD M. HUNTER,                               )
                                                )
                Defendant.                      )

                                           ORDER

         AND NOW TO WIT, this 13th day of April, 2015, upon consideration of

the Defendant’s Motion for New Trial Pursuant to Superior Court Criminal Rule

33, IT APPEARS THAT:

         1.     On January 7, 2007, a jury convicted Defendant of Possession With

Intent to Deliver Heroin and Use of a Vehicle for Keeping Controlled Substance.

On May 11, 2007, Defendant was sentenced as a Habitual Offender under 11 Del.

C. 4214(b) to Life Imprisonment and an additional 18 months at Level 5. The

Delaware Supreme Court affirmed the Superior Court’s judgment on March 10,

2008. 1

         2. On January 12, 2015, Defendant filed a Motion for New Trial Pursuant to

Superior Court Criminal Rule 33.2



1
    Hunter v. State, 945 A.2d 594 (Del. 2008) (TABLE).
2
    Docket ID 80.
          3. Defendant contends that he is entitled to a new trial based on newly

discovered evidence of misconduct at the Office of the Chief Medical Examiner

(“OCME”) relating to the Laboratory Manager Farnam Daneshgar. At Defendant’s

trial in 2007, Daneshgar testified that he conducted a chemical analysis of the

substance found in Defendant’s possession and that the substance was heroin.

Defendant asserts that he should be granted a new trial because Daneshgar is the

subject of a criminal prosecution related, in part, to his position as Laboratory

Manager at the OCME.

          4. Defendant filed his motion for new trial pursuant to Superior Court

Criminal Rule 33. Under Rule 33, a motion for new trial based on the ground of

newly discovered evidence may be made only before or within two years after final

judgment. 3 Defendant’s motion is timed barred under to Rule 33 because it was

filed more than two years after final judgment.

          NOW THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for New Trial Pursuant to Superior Court Criminal Rule 33 is DENIED.

          IT IS SO ORDERED.


                                              Jan R. Jurden, President Judge


cc:       Prothonotary – Original
          Defendant

3
    Del. Super. Ct. Crim. R. 33.


                                          2